Mr. Chief Justice Negrón Fernández,
dissenting.
San Juan, Puerto Rico, December 16, 1963
The question relating to the lack of adequate and effective legal assistance and the opportunity of defense raised in the present proceeding does not rest exclusively on the record of the proceedings had in the trial of the criminal case from which an appeal was taken. At the hearing of the habeas corpus evidence was introduced before the presiding judge and that evidence, aliunde of the record, shall not be sent to us on the appeal of the criminal case. Consequently, we could not assert, as we did in Chamberlain v. Delgado, Warden, 82 P.R.R. 287, 294 (1961), that the questions raised in this habeas corpus proceeding “may all be considered in the appeal which is pending before this Court.” I believe that it would be proper to decide the present appeal on its merits, and to refer, if necessary, for the purposes of disposing of the same — as we did in the Chamberlain case — to the proofs appearing from the record before us in the appeal taken from the criminal cause.